Farmer, J.
Where there is no written and signed judgment in the record, and counsel for appellant files an affidavit that there was such judgment by the lower court, but the Clerk’s affidavit is filed by the appellee, to the effect that no judgment was ever signed by the District Judge, the appeal will be dismissed. Appellant can suffer no harm until the judgment is signed.
2. A judgment sustaining the exception of “no cause of action,” is a final judgment, which disposes of the lawsuit, and hence it must be signed before an appeal can be taken therefrom.